ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 96-343, concluding that as a matter of reciprocal discipline, RAFAEL M. PANTOJA, JR., of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1985, and who *320was temporarily suspended from the practice of law by Order of the Court filed on September 28, 1994, and who remains suspended at this time, be disbarred based on his disbarment by the Supreme Court of New York on June 16, 1994, for conduct constituting violations of RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness) and RPC 8.4(c)(conduct' involving dishonesty, fraud, deceit or misrepresentation), and RAFAEL M. PANTOJA, JR., having failed to appear on the return date of the Order to Show Cause in this matter, and good cause appearing;
It is ORDERED that RAFAEL M. PANTOJA, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RAFAEL M. PANTOJA, JR., be and hereby is permanently restrained and énjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.